Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of this Statement on Schedule 13D including any amendments thereto. This Joint Filing Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Dated: June 10, 2011 TELCREST INVESTMENTS LIMITED By: /s/ Vladimir Lobastov Name: Vladimir Lobastov Title: Director LLC MEDIASET By: /s/ Tatiana Duritskaya Name: Tatiana Duritskaya Title: General Director BANK ROSSIYA By: /s/ Dmitry Lebedev Name: Dmitry Lebedev Title: Chairman of Management Board
